Title: From Thomas Jefferson to Caspar Wistar, 9 July 1806
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Dear Sir
                            
                            Washington July 9. 06
                        
                        I have written this day to Doctr. Brown and to mr John Brown to take measures for ascertaining where the
                            bones which are the subject of your letter now are, whether there be among them any bones of the Megalonyx or of the head
                            of the Mammoth, to sound the owner as to price, & to communicate to us the result. it would have been desirable for me
                            to have been able to state to Dr. Brown the particular bones of the head which we do not possess. perhaps you could drop
                            me a line on that subject which may enable me to write a supplement to my letter. Accept my friendly salutations &
                            assurances of great respect.
                        
                            Th: Jefferson
                            
                        
                    